DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 6, filed 4/20/22, with respect to the status of the claims is hereby acknowledged.
Applicant’s arguments, see pg. 6-7, filed /20/22, with respect to the rejection of claims 1, 7, 8, 17 and 19, and 20 under 35 U.S.C. 103 have been fully. 
The applicant presents arguments regarding the teachings of Hwang, in part, as to how Hwang can only be interpreted as a single ROI regon. First, in response to applicant’s arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
More importantly, on the issue of obviousness, the Court in KSR stated that the analysis need not seek out precise teachings directed to the challenged claim's specific subject matter for a court can consider the inferences and creative steps a person of ordinary skill would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 401. Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art. See id. at 420 disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle. Since the prior art discloses a finite number of identified, predictable potential solutions to the recognized need or problems, then the prior art supports the conclusion that the recited claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143 citing KSR International Co. v. Teleflex Inc.  
Therefore, in order to advance prosecution, the examiner will rely on newly found prior art reference(s) in order to demonstrate how the teachings of Hwang dovetail with the prior art to render the amended limitations obvious. 
Additionally, in rejecting claim 7, the Office asserted that the features of claim 7 "is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Sato teaches image encoding device comprises a tile partitioning section for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer. Whereas the applicant argues that claim 7 also recites "sends the information about the RO Is in a header or a footer of the image data frame", the additional limitation is obvious as discussed above wherein Sato specifically references a “header region” which a person of ordinary skill in the art would have understood typically also includes a payload region. For example, Fukuhara teaches Fig. 2, 10A-10C and para 155-162 wherein the Body Partition comprises payload data for encoded image blocks. More importantly, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet). Therefore, the applicant’s arguments are not persuasive. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 and 5/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7-8, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato; Kazushi US 20150023407 A1 (hereafter Sato) and in further view of Fukuhara; Takahiro et al. US 20130163889 A1 (hereafter Fukurama) and in further view of Raveendran; Vijayalakshmi R. et al. US 20110032334 A1 (hereafter Raveendran) and in further view of Nxp Semiconductors: "MIPI-CSI2 Peripheral on i.MX6 MPUs", 1 July 2016 (2016-07-01), XP055314398 (hereafter Nxp Semiconductors) and in further view of HWANG; Soojin et al. US 20160337706 A1 (hereafter Hwang) and in further view of Thomas et al., PG Pub 2018/0295400 (hereafter Thomas).
Regarding claim 1, “a picture transmission device comprising: a transmission circuitry that sends image data of ROIs (Regions Of Interest) in an image in Payload Data of a Long Packet and sends information about the ROIs in Embedded Data, ” Sato para 155-165 teaches (sends image data of tiles of interest [i.e. regions]. Whereas Sato does not specifically reference a Long Packet with respect to Payload Data, Sato does teach transmission of tiles of interest using encoding schemes such as MPEG-2. See also Sato Fig. 9 disclosing packetizing image data comprising header and payload data. With respect to circuitry, Sato para 252 references units understood as processing units of an encoding process which typically comprises hardware, software, circuitry or a combination of hardware, software, circuitry.
	In an analogous art, Fukuhara teaches the deficiency of Sato (Fig. 2, 10A-10C and para 155-162 wherein the Body Partition comprises payload data for encoded image blocks).
	Whereas Sato discloses a schematic configuration of a mobile telephone applying the claimed invention and Fukuhara teaches an image processing apparatus, the motivation to modify the teachings of Sato and Fukuhara are further evidenced by Raveendran disclosing an invention for a mobile image device preparing video data in accordance with a display protocol utilizing packets comprising processed using mobile devices (see Raveendran Fig. 7-9 and para 165-175). Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet).
	Regarding wherein the information about the ROIs indicates a region of overlap between two or more of the ROIs Sata, Fukuhara and Nxp Semiconductors do not disclose an overlapping feature as claimed. Hwang further teaches “ROIs indicates a region of overlap between two or more of the ROIs” and transmitting a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data (see Hwang Fig. 16-17 and para 161-185 ROI Region overlaps the middle four regions of interest and the ROI info metadata for Residual data for ROI start point (X,Y) & (ROI_width X ROI height) and similarly in Fig. 17 and para 200-215 wherein ROI transmitted to the monitor comprises ROI which overlaps regions 3,4,5,6 renders obvious to discard/omit image data of the region of overlap from  pieces of first image data of the ROIs in the image to avoid the redundant transmission of other regions in the plurality of pieces of first image data).
	In an analogous art, Thomas teaches identifying multiple regions of interest with overlapping content (para 44-48) and including the data in payload content (para 59, 117, 121, 134).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently image content as taught by Nxp Semiconductors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran and Nxp Semiconductors by further incorporating known elements of Hwang for utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data as suggested by Hwang when transmitting extracted overlapping regions of interest and provided in a higher definition format than the image with the plurality ROI because Thomas recognizes transmitting payload data for determining one or more enhancement tile streams defining one or more tiles that at least partly overlaps with the at least one ROI. 
Regarding claim 7, “wherein the transmission circuitry sends the image data of the ROIs in an image data frame and sends the information about the ROIs in a header or a footer of the image data frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Sato teaches image encoding device comprises a tile partitioning section for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer.
Regarding claim 8, “wherein the transmission circuitry sends a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” Sato and Fukuhara are silent with respect to MIP specifications. However, in an analogous art, Raveendran teaches a transmitting ROI utilizing a MIPI transmitter (Fig. 7-9 and para 53, 165-175). Even where Raveendran does not specifically CSI-2 or CSI-3, a person of ordinary skill would reasonably infer that a MIPI transceiver utilizing any amended MIPI standard would have been an obvious substitution for a base MIPI standard. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Hwang, and Thomas by further incorporating known elements of Raveendran for a transmitting ROI packet data utilizing a MIPI transmitter because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets taught by MIPI in order to utilize a standardized protocol to efficiently image content as taught by Nxp Semiconductors. 
Regarding claim 17, “a picture reception device comprising: a reception circuitry that receives a transmission signal including image data of ROIs (Regions Of Interest) in an image and information about the ROIs, the image data of the ROIs being included in Payload Data of a Long Packet, the information about the ROIs being included in Embedded Data;  and an information processor that extracts information about the ROIs from the Embedded Data included in the transmission signal received by the reception circuitry, and extracts the image data of the ROIs from the Payload Data included in the transmission signal received by the reception circuitry on a basis of the extracted information” the reception device of claim 17 is further rejected on obviousness grounds as discussed in the rejection of transmission device of claim 1 wherein the prior art renders obvious the elements of the transmission device and the prior art further teaches the transmission device communicates the claimed data to a reception device. For example, see Sato Fig. 23-26 and para 117-118, 123, 155, 162, 182, 188, 248, 253; Sato ‘840 Fig. 18-24, 28-31, 34-37, 40; Hwang Fig. 38-44 disclosing transmitter and receiver for implementing the invention of transmitting and receiving ROI in packetized data streams. With respect to circuitry, Sato para 252 references units understood as processing units of an encoding process wherein transmitters and receivers typically comprises hardware, software, circuitry or a combination of hardware, software, circuitry.
Regarding wherein the information about the ROIs indicates a region of overlap between two or more of the ROIs Sata, Fukuhara and Nxp Semiconductors do not disclose an overlapping feature as claimed. Hwang further teaches “ROIs indicates a region of overlap between two or more of the ROIs” and transmitting a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data (see Hwang Fig. 16-17 and para 161-185 ROI Region overlaps the middle four regions of interest and the ROI info metadata for Residual data for ROI start point (X,Y) & (ROI_width X ROI height) and similarly in Fig. 17 and para 200-215 wherein ROI transmitted to the monitor comprises ROI which overlaps regions 3,4,5,6 renders obvious to discard/omit image data of the region of overlap from  pieces of first image data of the ROIs in the image to avoid the redundant transmission of other regions in the plurality of pieces of first image data). In an analogous art, Thomas teaches identifying multiple regions of interest with overlapping content (para 44-48) and including the data in payload content (para 59, 117, 121, 134).	
Regarding claim 19, “wherein the transmission circuitry receives a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” Sato and Fukuhara are silent with respect to MIP specifications. However, in an analogous art, Raveendran teaches a transmitting ROI utilizing a MIPI transmitter (Fig. 7-9 and para 53, 165-175). Even where Raveendran does not specifically CSI-2 or CSI-3, a person of ordinary skill would reasonably infer that a MIPI transceiver utilizing any amended MIPI standard would have been an obvious substitution for a base MIPI standard. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Hwang, and Thomas by further incorporating known elements of Raveendran for a transmitting ROI packet data utilizing a MIPI transmitter because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets taught by MIPI in order to utilize a standardized protocol to efficiently image content as taught by Nxp Semiconductors.  
Regarding claim 20, wherein the Embedded Data is separate and distinct from a packet header of the Payload Data, is further rejected on obviousness grounds as discussed in the rejection of claims 1, 7-8, 17, 19 wherein Sato teaches image encoding device comprises a tile partitioning circuitry for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer. A person of ordinary skill in the art would have understood that embedded data of a Payload data may be transmitted as a footer which is different from a header.

Claims 2-6, 9-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato; Kazushi US 20150023407 A1 (hereafter Sato) and in further view of Fukuhara; Takahiro et al. US 20130163889 A1 (hereafter Fukurama) and in further view of Raveendran; Vijayalakshmi R. et al. US 20110032334 A1 (hereafter Raveendran) and in further view of Nxp Semiconductors: "MIPI-CSI2 Peripheral on i.MX6 MPUs", 1 July 2016 (2016-07-01), XP055314398 (hereafter Nxp Semiconductors) and in further view of Thomas et al., PG Pub 2018/0295400 (hereafter Thomas) and in further view of Sato; Kazushi US 20150256840 A1 (hereafter Sato ‘840) and in further view of HWANG; Soojin et al. US 20160337706 A1 (hereafter Hwang).
Regarding claim 2, “wherein the transmission circuitry sends the image data of the respective ROIs through virtual channels different from each other” Sato, Fukuhara, and Raveendran are silent with respect to virtual channels (See Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). In an analogous art, Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). The motivation of combine Sato, Fukuhara and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently transmit regions of interest content as taught by Nxp Semiconductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran, Nxp Semiconductor, and Thomas by further incorporating known elements of Sato ‘840 for utilizing a plurality of channels for transmitting regions of interest of an image in order to improve the transmission of high bandwidth content by utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data as suggested by Hwang.
Regarding claim 3, “wherein the transmission circuitry sends the image data of the respective ROIs through a mutually common virtual channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 wherein the prior art teaches a virtual channel comprises a plurality of channels - see Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). (See Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). The motivation of combine Sato, Fukuhara, Raveendran, Nxp Semiconductors and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
Regarding claim 4, “wherein the transmission circuitry puts data types of the respective ROIs in a packet header of the Payload Data, and sends the data types of the respective ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 wherein Raveendran Fig. 7-9 and para 165-175. Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet and header). Sato teaches header indicates whether stream comprises a ROI parameter data indicates a type (wherein the broadest reasonable interpretation of a type comprises the definition of “something distinguishable as a variety”) (See also Sato para 117-118, 123, 155, 162, 182, 188, 248, 253). 
Regarding claim 5, “wherein the transmission circuitry puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in the Payload Data, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-4 wherein Hwang teaches a region number in para 167. 
Regarding claim 6, “wherein the transmission circuitry puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in a Short Packet, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Hwang teaches a region number in para 167. 
Regarding claim 9, “a picture transmission device comprising: a detector that detects a region of overlap on a basis of information about respective ROIs (Regions Of Interest) in an image, the region of overlap in which two or more of the ROIs overlap each other;  and a transmission circuitry that sends a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein the combination of Sato, Fukuhara, Raveendran, and Nxp Semiconductors discuss all the elements of claim 9 except the overlap feature of claim 9. For example, the rejection of claim 1 render obvious all the elements with respect to a transmission section that sends a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data. Furthermore, with respect to the overlapping elements of claim 9, Hwang further teaches “detects a region of overlap on a basis of information about respective ROIs (Regions Of Interest) in an image” and transmitting a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data (see Hwang Fig. 16-17 and para 161-185 ROI Region overlaps the middle four regions of interest and the ROI info metadata for Residual data for ROI start point (X,Y) & (ROI_width X ROI height) and similarly in Fig. 17 and para 200-215 wherein ROI transmitted to the monitor comprises ROI which overlaps regions 3,4,5,6 renders obvious to discard/omit image data of the region of overlap from  pieces of first image data of the ROIs in the image to avoid the redundant transmission of other regions in the plurality of pieces of first image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently transmit regions of interest content as taught by Nxp Semiconductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran, and  Nxp Semiconductors by further incorporating known elements of Sato ‘840 for utilizing a plurality of channels for transmitting regions of interest of an image in order to improve the transmission of high bandwidth content by utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data as suggested by Hwang when transmitting extracted overlapping regions of interest and provided in a higher definition format than the image with the plurality ROI.
Regarding claim 10, “wherein the transmission circuitry sends the respective ROIs through virtual channels different from each other” Sato, Fukuhara, and Raveendran are silent with respect to virtual channels (see Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). In an analogous art, Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). The motivation of combine Sato, Fukuhara and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently transmit regions of interest content as taught by Nxp Semiconductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran, and Nxp Semiconductors by further incorporating known elements of Sato ‘840 for utilizing a plurality of channels for transmitting regions of interest of an image in order to improve the transmission of high bandwidth content by utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data (e.g., overlapping regions) as taught by Hwang.
   Regarding claim 11, “wherein the transmission circuitry sends the respective ROIs through a mutually common virtual channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 and 9-10 wherein the prior art teaches a virtual channel comprises a plurality of channels - see Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322); (see Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). The motivation of combine Sato, Fukuhara, Raveendran, Nxp Semiconductors and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
   Regarding claim 12, “wherein the transmission circuitry puts data types of the respective ROIs in a packet header of the Payload Data, and sends the data type of the respective ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 and 9-11 wherein Raveendran Fig. 7-9 and para 165-175. Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet and header). Sato teaches header indicates whether stream comprises a ROI parameter data indicates a type (wherein the broadest reasonable interpretation of a type comprises the definition of “something distinguishable as a variety”). 
  Regarding claim 13, “wherein the transmission circuitry puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in the Payload Data, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4  and 9-12 wherein Hwang teaches a region number in para 167. 
  Regarding claim 14, “wherein the transmission circuitry puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in a Data Field of a Short Packet, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 9-13 wherein Hwang teaches a region number in para 167. 
  Regarding claim 15, “wherein the transmission circuitry sends the image data of the ROIs in an image data frame and sends the information about the ROIs in a header or a footer of the image data frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1-14 wherein Sato teaches image encoding device comprises a tile partitioning section for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer.
  Regarding claim 16, “wherein the transmission circuitry sends a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” is further rejected on obviousness grounds as discussed in the rejection of claim 8 including claims 1-7 and 9-15. 
   Regarding claim 18, “wherein the information processor detects the region of overlap in which the two or more of the ROIs overlap each other on a basis of the extracted information, and extracts image data of the respective ROIs from the Payload Data included in the transmission signal received by the reception circuitry on a basis of the extracted information and information of the detected region of overlap” the claim is rejected on obviousness grounds as discussed in the rejection of claims 1-17. Wherein the rejection of claim 17 does not discuss the element with respect to the “overlap” (i.e., detects a region of overlap in which two or more of the ROIs overlap each other on a basis of the extracted information, and extracts image data of the respective ROIs from the Payload Data included in the transmission signal received by the reception circuitry on a basis of the extracted information and information of the detected region of overlap).
	For example, the rejection of claims 1 and 17 render obvious all the elements with respect to a transmission circuitry that sends a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data. Furthermore, with respect to the overlapping elements of claim 9, Hwang further teaches “detects a region of overlap on a basis of information about respective ROIs (Regions Of Interest) in an image” and transmitting a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data (see Hwang Fig. 16-17 and para 161-185 ROI Region overlaps the middle four regions of interest and the ROI info metadata for Residual data for ROI start point (X,Y) & (ROI_width X ROI height) and similarly in Fig. 17 and para 200-215 wherein ROI transmitted to the monitor comprises ROI which overlaps regions 3,4,5,6 renders obvious to discard/omit image data of the region of overlap from  pieces of first image data of the ROIs in the image to avoid the redundant transmission of other regions in the plurality of pieces of first image data).
	In an analogous art, Thomas teaches identifying multiple regions of interest with overlapping content (para 44-48) and including the data in payload content (para 59, 117, 121, 134).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently transmit regions of interest content as taught by Nxp Semiconductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran, and Nxp Semiconductors by further incorporating known elements of Sato ‘840 for utilizing a plurality of channels for transmitting regions of interest of an image in order to improve the transmission of high bandwidth content by utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data as suggested by Hwang when transmitting extracted overlapping regions of interest and provided in a higher definition format than the image with the plurality ROI because Thomas recognizes transmitting payload data for determining one or more enhancement tile streams defining one or more tiles that at least partly overlaps with the at least one ROI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421